DETAILED ACTION
Election Acknowledged
Applicant’s election of a) dimethyl isosorbide and b) tetramethyl acetyloctahydronaphthalene encompassing claims 1-4, 6 and 12-15 in the reply filed on 10/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, the species elected by Applicant result in an allowable composition the Examiner has expanded their search for hydrophilic solvents including ethanol and propylene glycol and lipophilic solvents including isopropyl myristate and limonene.

Allowable Subject Matter
Claims 1-4, 6 and 14-15 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagura et al. (US 2001/0043911).
Hagura teaches a personal care composition in the form of a deodorant which comprises a disinfectant component such as isopropyl methylphenol (i.e. 4-isopropyl-3-methylphenol) in an amount of 0.1-5% by weight (see [0010]), a solvent such as ethanol (hydrophilic solvent) in an amount of 40-99% by weight (see [0045]) and an oily component such as isopropyl myristate (i.e. isopropyl myristic acid) (lipophilic solvent) in an amount of 0.5-10% by weight (see [0055]). 
The only difference between Hagura and the instant claims is that Hagura does not teach the specific combination of components as claimed in a single embodiment (a personal care composition comprising the claimed components in the claimed concentrations/ratios), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Hagura, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Hagura's disclosure, to arrive at a personal care compositions comprising 4-isopropyl-3-methylphenol, a hydrophilic solvent (ethanol) and lipophilic solvent (isopropyl myristate).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturtz et al. (US 2019/0336423) evidenced by isopropyl methylphenol.
Sturtz is directed to mixtures with stabilizing properties that may be added to food compositions (see [0016]). Example M2 provides a formulation comprising thymol (4-isopropyl-3-methylphenol; see evidence) in an amount of 0.1813% by weight, limonene (lipophilic solvent) in an amount of 0.5081% by weight and propylene glycol (hydrophilic solvent) in an amount of 36.85% by weight.  
The only difference between Sturtz and the instant claims is that Sturtz does not teach the specific combination of components as claimed in a single embodiment (a personal care composition comprising the claimed components in the claimed concentrations/ratios), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Sturtz, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Sturtz's disclosure, to arrive at a personal care compositions 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611